EXAMINER’S AMENDMENT
Election/Restrictions
Independent Claims 1 and 15 are allowable over the prior art of record. The restriction requirement among Species I-IV, as set forth in the Office action mailed on 06/07/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.
Specifically, the restriction requirement of 06/07/2021 is withdrawn, and Claim 10, directed to a nonelected invention, is no longer withdrawn from consideration because the claim(s) requires all the limitations of allowable Claim 1.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




Specification
The examiner hereby approves and enters applicant’s new title filed 11/30/2021 of:
ELECTROLUMINESCENT DISPLAY APPARATUS INCLUDING PLURALITY OF GROOVES OVERLAPPING BANK HOLE BETWEEN ADJACENT SUBPIXELS

Claim Objections
The previous claim objections are withdrawn in view of applicant’s claim amendments filed 11/30/2021.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The previous rejections under § 112 are withdrawn in view of applicant’s claim amendments filed 11/30/2021.

Claim Rejections - 35 USC § 102/103 – Anticipation/Obviousness
The previous rejections under §§ 102/103 are withdrawn in view of applicant’s claim amendments filed 11/30/2021.




Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradford Fritz on 01/13/2022.
The application has been amended as follows: 
Regarding Amended Claim 1:
In Line 21: Before “the second stack”, delete “at least a portion of”.

Regarding Amended Claim 7:
In Line 2: Delete “be in contact with each other”.  Insert ---intersect one another---.

Regarding Amended Claim 15:
In Lines 14-15: Before “the second stack”, delete “at least a portion of”.






REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-11, 13-18, & 20 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of independent Claims 1 & 15, each similarly including an electroluminescent display apparatus comprising, inter alia: 
a planarization layer comprising a plurality of grooves in a region overlapping a [pixel] bank, and
the bank comprises a bank hole in a region overlapping some of the plurality of grooves, and
the bank hole extends along a boundary between a first subpixel and a second subpixel, and
wherein a light emitting layer includes a first stack, a second stack and a charge generation layer between the first stack and the second stack,
the first stack and the charge generation layer are discontinuous in a region overlapping the bank hole, and
the second stack is continuous in the region overlapping the bank hole; [emphasis examiner’s]
in combination with the other structural limitations as claimed.
Specifically, as applicant details in their Remarks filed 11/30/2021 (see pgs. 9-10), closest prior art of record Jinbo fails to teach or motivate the new limitation wherein the light emitting layer [24] includes a second stack [not shown; see ¶ 0217-226 teaching “electron-injection” substance] that is continuous in the region overlapping the bank hole [12].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892

/Matthew E. Gordon/Primary Examiner, Art Unit 2892